The act of 1792 requires all written transfers or conveyances of slaves to be registered in the county where the purchaser resides, provided he be in the actual possession of the slave. It makes no distinction between a sheriff's bill of *Page 157 
sale and any other; and therefore, where the title is set up under such a one, there can be no doubt that the requisites of the law must be complied with. Hence the nonsuit was   (309) properly awarded; but as the objection was not taken on the former trial the plaintiff was surprised by it. The justice of the case therefore renders it fit that a new trial should be awarded, and this is done upon payment of the costs of this and the Superior Court.